DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF inhibits production of TNF, IL-6, and/or IL-1β, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61K 38/40.
II. Claims 1, 3, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF stimulates IL-10 and/or IL-4, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61P 37/02.
III. Claims 1, 4, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF is a polypeptide comprising the amino acid sequence of SEQ ID NO: 4 and comprises 0.1% or more , classified in A61K 38/40.
IV. Claims 1, 5, 6, 7, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF induces naïve T cells to a Treg phenotype and/or activity in a subject, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61K 38/40.
V. Claims 1, 8, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF reduces a Th1/Th17 T cell phenotype in said subject, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61K 38/40.
VI. Claims 1, 9, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF modulates a balance between anti-inflammatory Th2 cytokine producing cells and pro-inflammatory Th1 or Th17 cells in said subject, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61K 38/40.
. Claims 1, 10, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF upregulates one or more genes involved in Treg generation: Fosl 1, Foxp3, Ikzf2, Irf1, Irf4, Tgif and concomitantly downregulates one or more genes involved in regulating Th17 phenotype: IL-17a, Il17e, Rora, in said subject, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61K 38/40.
VIII. Claims 1, 11, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF induces or maintains remission of a neurodegenerative or autoimmune disorder in said subject, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61K 38/40.
IX. Claims 1, 12, 13, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF treats or ameliorates a neurodegenerative or autoimmune disorder in said subject, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in  A61P 1/00.
. Claims 1, 14, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF suppresses overactivation of an immune response T-cell therapy in said subject, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61K 38/40.
XI. Claims 1, 15, 16, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF is administered to a subject at risk of exposure to a virus or other infectious agent, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61K 38/40.
XII. Claims 1, 17, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF is administered therapeutically to achieve therapeutic benefit in said subject, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61K 38/40.
XIII. Claims 1, 18, and 19, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant , classified in A61K 38/40.
XIV. Claims 1, 19, and 20, drawn to a method of modulating an immune response in a subject, comprising administering a composition comprising a plant-expressed recombinant human lactoferrin (rhLF) to a subject, wherein said rhLF inhibits pro-inflammatory cytokines and concomitantly stimulates anti-inflammatory cytokines in said subject, wherein said rhLF is expressed from a monocot plant, wherein the administration is via oral, inhalation, enteral, feeding, or inoculation by intravenous injection, classified in A61P29/00.
The inventions are independent or distinct, each from the other because:
Inventions I-XIV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 26, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656